Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to the application filed on 10/14/2020. 
Claims 1-20 are presented for examination. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-20 are directed to a system which are statutory classes of invention.    
Nevertheless, independent claim 1 is directed in part to an abstract idea. The claims are drawn to commercial or legal interactions (under certain methods of organizing human activity), or managing mainframe billable resources, in this case. The independent claims recite the steps which are done by using generic computing components. If the claim limitations, under the broadest reasonable interpretation, covers performance of the limitations as a commercial or legal interaction but for the recitation of generic computer elements, then it falls within the “Commercial Legal Interactions” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the claims as a whole merely describes the concept of managing mainframe billable resources using these additional elements: one processor. These additional elements in these steps are recited at a high-level of generality such that it amounts to more than mere instructions to apply the exception using a generic computer component. Accordingly, there are no additional elements to integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of one processor to perform these steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Woodings et al. “US 2004/0267595 A1” (Wood).
Regarding Claim 1:  A method for managing mainframe billable resources for a plurality of mainframe environments, the method being implemented by at least one processor, the method comprising:
receiving, by the at least one processor, at least one job file from a user, the at least one job file including a batch file relating to at least one from among a mainframe job and a mainframe task (at least see Wood Abstract; Fig. 1; [0005]-[0007]);
identifying, by the at least one processor, an override statement in the at least one job file (at least see Wood Abstract; [0164]),
determining, by the at least one processor based on a result of the identifying, at least one rapping strategy according to at least one predetermined criterion, the at least one mapping strategy relating to a mapping of the at least one job file to a billing entity identifier (at least see Wood Abstract; Fig. 62; [0159]),
authorizing, by the at least one processor, the at least one job file based on the billing entity identifier and a logon identifier corresponding to the user (at least see Wood Abstract; [0549]);
mapping, by the at least one processor, the at least one job file to the billing entity identifier based on the determined at least one mapping strategy (at least see Wood Abstract; [0026]);
recording, by the at least one processor in a memory, information relating to the mapping (at least see Wood [0176]); and
executing, by the at least one processor in a mainframe environment, the at least one job file (at least see Wood [0007]).
Regarding Claim 2:  The method of claim 1, further comprising: determining, by the at least one processor, a grace period for the at least one job file when the logon identifier is not authorized to use the billing entity identifier, the grace period including a deferred enforcement period corresponding to a warning mode; and appending, by the at least one processor to the at least one job file, grace period data relating to the determined grace period (at least see Wood [0553]).
Regarding Claim 3:  The method of claim 2, further comprising: preventing, by the at least one processor, the execution of the at least one job file based on the grace period data when the logon identifier is not authorized to use the billing entity identifier; logging, by the at least one processor, information relating to at least one from among the at least one job file, the logon identifier, and the billing entity identifier, and recording, by the at least one processor in the memory, the logged information (at least see Wood [0549]).
Regarding Claim 4:  The method of claim 1, further comprising: receiving, by the at least one processor, a change promotion request relating to a deployment of the batch file into a change repository; identifying, by the at least one processor, a job control language corresponding to the received change promotion request: invoking, by the at least one processor, at least one batch utility function, authorizing, by the at least one processor using the at least one batch utility function, the change promotion request based on the identified job control language: and executing, by the at least one processor in the mainframe environment, the change promotion request based on a result of the authorizing (at least see Wood [0129]).
Regarding Claim 5:  The method of claim 4, wherein authorizing the change promotion request further comprises: determining, by the at least one processor, whether an authorized accounting entity is assigned to the job control language: determining, by the at least one processor, whether an authorized promoter is utilized to deploy the job control language for the authorized accounting entity: and determining, by the at least one processor, whether the job central language is deployed into an authorized change repository for the authorized accounting entity (at least see Wood [0011]). 
Regarding Claim 6:  The method of claim 4, wherein the at least one batch utility function includes at least one from among an update utility function, a deploy utility function, and an execute utility function (at least see Wood [0108]).
Regarding Claim 7:  The method of claim 6, wherein the update utility function further comprises: copying, by the at least one processor, the job control language input library into a new input  library; automatically inserting, by the at least one processor into the new to input library, a comment card that included an accounting entity corresponding to the job contra! language; and verifying, by the at least one processor, that the new input library is authorized to use the accounting entity (at least see Wood Abstract; Figs. 39A-C; [0113]).
Regarding Claim 8:  The method of claim 6, wherein the deploy utility function further comprises: determining, by the at least one processor, a first authority level of a promoter corresponding to the change promotion request, and  determining, by the at least one processor, a second authority level of a protected change repository corresponding to the billing entity identifier (at least see Wood [0127]).
Regarding Claim 9:  The method of claim 6, wherein the execute utility function further comprises: verifying, by the at least one processor using the logon identifier, the execution of the at least one job file with the billing entity identifier; verifying, by the at least one processor using the logon identifier and a job name corresponding to the at least one job file, the execution of the at least one job file with a dynamic billing entity identifier, and verifying, by the at least one processor using the logon identifier, the execution of the at least one job file with the billing entity identifier included in the job control language (at least see Wood Abstract; Fig. 18).
Regarding Claim 10:  The method of claim 1, wherein the override statement includes a job billing entity identifier that is supplied by the user (at least see Wood [0116]).
Regarding Claims 11-20:  all limitations as recited have been analyzed and rejected with respect to claims 1-10.
Relevant Prior Art
The prior art made of record and not relied upon, which is considered pertinent to applicant's disclosure, are cited in the Notice of Reference Cited form (PT0-892).
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATEH M OBAID whose telephone number is (571)270-7121. The examiner can normally be reached Monday-Friday 8:00 A.M to 4:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Zeender can be reached on (571) 272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FATEH M OBAID/Primary Examiner, Art Unit 3627